       Case 1:21-cv-00170-WJ-KRS Document 6 Filed 03/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO



 FIDAL ABDELJAWAD,

       Petitioner,
                                                        Case 1:21-cv-0170 WJ-KRS
 v.

 UNITED STATES OF AMERICA,

        Respondent.


         ORDER GRANTING EXTENSION OF TIME TO ANSWER MOTION
        TO VACATE CONVICTION AND SENTENCE UNDER 28 U.S.C. § 2255

       THIS MATTER comes before the Court on the United States’ Unopposed Motion for

Extension of Time to Answer Motion to Vacate Conviction and Sentence Under 28 U.S.C. §

2255 [Doc. 5]. The Court finds that the motion is well taken and should be granted.

       IT IS HEREBY ORDERED that the United States shall file an answer to the Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody [Doc. 1] not later than May 31, 2021.




                                                   ______________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE
